OPINION ON REHEARING, CLARIFICATION, REHEARING EN BANC AND CERTIFICATION

PER CURIAM.
Two new matters have been'raised in ap-pellees’ post-decision motion. Appellees for the first time assert, and appellants agree, that the appellees’ offer to arbitrate was made contingent upon the limit of general damages provided in section 766.207, Florida Statutes (1993). The parties acknowledge that a factual error exists in their briefs. This factual correction does not affect our opinion.
Appellees also raise, for the first time, the argument that because an arbitration award under the Medical Malpractice Act is subject to judicial review pursuant to sections 766.212(1) and 120.68, Florida Statutes (1993), declaratory relief should be available prior to the arbitration award. We disagree.
Other than stated herein, appellees’ Motion for Rehearing, Clarification, for Rehearing En Banc, and for Certification is denied.
STONE and FARMER, JJ., and STREITFELD, JEFFREY E., Associate Judge, concur.